                        Case 6:19-cv-00102-RSB-BWC Document 20 Filed 03/26/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  SONDRA LEE LANE,

                                           Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        6:19-cv-102
                  ANDREW SAUL, Commissioner of Social
                  Security,

                                          Defendant.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that in accordance with the Order of the Court entered this 16th day of March 2021, the Report and

                    Recommendation is ADOPTED as the Order of the Court. The Court REMANDS this case to the

                    Commissioner under sentence four of 42 U.S.C. § 405(g) for further proceedings. This case stands

                    CLOSED.




           Approved by: ________________________________
                         ______________
                                      ___
                                        _ _______________
                                                       _




           March 26, 2021                                                      John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/2020
